IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

EDWARD CHARLES                       NOT FINAL UNTIL TIME EXPIRES TO
BELLAMY,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-3674
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 5, 2014.

An appeal from the Circuit Court for Jackson County.
Shonna Y. Gay, Judge.

Edward Charles Bellamy, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, MARSTILLER, and OSTERHAUS, JJ., CONCUR.